DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action for the 16/555,272 application. Claims 21-40 are pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not include the following claimed subject matter:
Claims 21, 39 and 40: bore, first and second flanges, lock.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bore, first and second flanges and lock must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 includes the recitation of a bore. It is unclear from the Drawings and Specification if Applicant is referencing the opening 92 or the linear portion 36. Applicant then recites first and second flanges. It is unclear what structure applicant is referencing. The Specification discloses a flange 72 however does not mention first or second flanges. The examiner notes that the flanges could be the extensions 84a and 84b but this is only a guess and the claimed slot (which is identified as element 24 in the Specification) is not located between flanges 84a and 84b. It is unclear from the Specification and Drawings how the claimed screw (assuming applicant is referencing element 40) is rotatable to translate the lock (assuming element 42) between a first orientation in which a first end of the lock engages the first flange (unknown structure) and an opposite second end of the lock is spaced apart from an inner 

    PNG
    media_image1.png
    649
    582
    media_image1.png
    Greyscale

Claim 29 recites that “the first portion is positioned entirely within the slot and the bore when the lock is in the first orientation and a tip of the first portion is positioned outside of the bore and the slot when the lock is in the second orientation.” This conflicts with the recitation in claim 21 that states 
Claims 32 and 40 recite that “the first portion has a maximum diameter that is greater than a maximum diameter of the second portion.” Claim 21 identifies the first portion as the region the lock is coupled to. This region has the same diameter as the identified second portion which is threaded. Accordingly, the diameter is not greater than a maximum diameter of the second portion. 
Claim 33 recites that “the body includes a channel extending parallel to the bore, the channel being spaced apart from the bore by a wall such that the channel is in communication with the slot.” It is unclear how the channel is in communication with the slot and spaced apart from the bore by a wall. The slot and bore both receive the claimed screw and are contiguous. 
Claim 39 also includes the recitation of a bore, first and second flanges and a slot which can’t be specifically identified from the Specification and Drawings as noted above. 
Claim 39 recites the limitation "the bore" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant should use consistent claim terminology and therefore “threaded” should be inserted before “bore.”
Claim 39 recites the limitation "the first portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Applicant should use consistent claim terminology and therefore “non-threaded” should be inserted before “first portion.”
Claim 40 also includes the recitation of a bore, first and second flanges and a slot which can’t be specifically identified from the Specification and Drawings as noted above. 
Claim 40 recites the limitation "the bore" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant should use consistent claim terminology and therefore “threaded” should be inserted before “bore.”
Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a lock coupled to the non-threaded first portion of the screw wherein the non-threaded first portion of the screw has a maximum diameter that is greater than a maximum diameter of a threaded second portion of the screw. Fig. 7 illustrates the claimed lock (cleat 42) coupled to a non-threaded portion of the screw having the same diameter as that of a threaded second portion of the screw. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40, as best understood are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,478,231 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it appears applicant has attempted to merely broaden the claims by omitting structure recited in the patent. As best understood, the differences between claims 21-40 of the application and claims 1-20 of the patent lies in the fact that the patent claims include the recitation of more elements and are thus more specific.  Accordingly, the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of claims 21-40 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 21-40 of the application are anticipated by claims 1-20 of the patent, they are not patentably distinct from claims 1-20 of the patent.
Claims 21-40, as best understood are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,924,976 B2. Although the claims at issue are it appears applicant has attempted to merely broaden the claims by omitting structure recited in the patent. As best understood, the differences between claims 21-40 of the application and claims 1-16 of the patent lies in the fact that the patent claims include the recitation of more elements and are thus more specific.  Accordingly, the invention of claims 1-16 of the patent is in effect a “species” of the “generic” invention of claims 21-40 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 21-40 of the application are anticipated by claims 1-16 of the patent, they are not patentably distinct from claims 1-16 of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27, 31 and 34-39 – as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akbarnia et al. (U.S. 2014/0257397 A1) as cited in the IDS filed 8/29/2019.
	Concerning claim 21, Akbarnia et al. disclose a spinal implant comprising: a body (see Fig. 17 below) defining a bore (see Fig. 17 below), the body including spaced apart first and second flanges (see Fig. 17 below), the flanges defining a slot (see Fig. 17 below) therebetween; a screw (see Fig. 17 below) 

[AltContent: arrow][AltContent: textbox (Bay)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opening )][AltContent: arrow][AltContent: textbox (Opening )][AltContent: textbox (Second End surface )][AltContent: textbox (Inner Surface of the Body)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Ramp portion of inner surface)][AltContent: textbox (Longitudinal Axis)][AltContent: arrow][AltContent: connector][AltContent: textbox (Second Flange)][AltContent: textbox (Slot)][AltContent: arrow][AltContent: textbox (Second End of Lock)][AltContent: connector][AltContent: connector][AltContent: textbox (Lock)][AltContent: connector][AltContent: textbox (First End of Lock)][AltContent: textbox (Second Portion)][AltContent: connector][AltContent: textbox (First Portion)][AltContent: connector][AltContent: textbox (First Flange)][AltContent: connector][AltContent: textbox (Body)][AltContent: connector][AltContent: textbox (Bore)][AltContent: textbox (Opening)][AltContent: connector][AltContent: textbox (Threaded inner surface)][AltContent: textbox (First End surface )][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Screw)]
    PNG
    media_image2.png
    397
    456
    media_image2.png
    Greyscale



Concerning claim 22, wherein the screw is rotatable relative to the lock (see Fig. 17 above).
Concerning claim 23, wherein the flanges extend parallel to one another (see Fig. 17 above).

Concerning claim 25, wherein a distance from the first flange to the second flange defines a range of translation of the lock (the lock can’t move past the first flange or below the second flange).
Concerning claim 26, wherein the screw defines a longitudinal axis and the inner surface is a ramp (see Fig. 17 above) extending transverse to the longitudinal axis.
Concerning claim 27, wherein the body includes a threaded inner surface (see Fig. 17 above) defining the bore, the screw comprising a threaded outer surface configured to mate with the threaded inner surface such that rotation of the screw relative to the body translates the screw and the lock relative to the body (see Fig. 17 above).
Concerning claim 31, wherein the first portion is non-threaded (see Fig. 17 above) and the second portion is threaded (see Fig. 17 above).
Concerning claim 34, wherein the slot (see Fig. 17 above) has a maximum diameter that is greater than a maximum diameter of the bore (see Fig. 17 above).
Concerning claim 35, wherein the lock is connected to the screw by a retention pin (see Fig. 16, element 49) to allow the screw to rotate relative to the lock.
Concerning claim 36, wherein the body includes opposite first and second end surfaces (see Fig. 17 above), the end surfaces each extending from a top surface of the body to an opposite bottom surface of the body, the body including a first opening extending through the top surface and a second opening extending through the bottom surface (see Fig. 17 above), the first opening being in communication with the slot, the second opening being in communication with the bore. It is noted that Applicant is not claiming any direct contact. The openings are in communication with the entire structure. 

Concerning claim 38, wherein the body includes opposite first and second side surfaces each extending from the top surface to the bottom surface and from the first end surface to the second end surface, the body including an oblong cavity (see Fig. 17 above, i.e., the identified bay) extending into one of the side surfaces, the oblong cavity extending transverse to the screw.
Concerning claim 39, as best understood, Akbarnia et al. disclose a spinal implant comprising: a body (see Fig. 17 above) defining a threaded bore (see Fig. 17 above), the bore defining a longitudinal axis (see Fig. 17 above), the body including spaced apart first and second flanges (see Fig. 17 above) each extending perpendicular to the longitudinal axis, the flanges defining a slot (see Fig. 17 above) therebetween; a screw (see Fig. 17 above) comprising a non-threaded first portion positioned within the slot and a threaded second portion positioned within the bore (see Fig. 17 above); and a lock (see Fig. 17 above) coupled to the first portion, the screw being rotatable relative to the body to translate the lock relative to the body between a first orientation in which a first end of the lock engages the first flange and an opposite second end of the lock is spaced apart from an inner surface of the body and a second orientation in which the first end of the lock engages the second flange and the second end of the lock engages the inner surface (see Fig. 17 above – where the lock is positioned up in in the first orientation and down in the second orientation), a distance from the first flange to the second flange defining a range of translation of the lock (the lock can’t move up further than the first flange or down further than the second flange).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773